DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/02/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010 <http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20>), reads as follows:
	“The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.”

	“The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).”

Citation:  In re Nuijten, 500 F. 3d 1346, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007) – in regards to - Amending a computer readable medium (CRM) claim to be a “tangible CRM” or a “storage CRM” or a “physical CRM” is NOT sufficient to overcome the 101 rejection. The rationale behind it is that under broadest reasonable interpretation (BRI), a CRM encompasses a signal per se embodiment, and in the Nuijten case, the court held that the signal in Nuijten was both physical and tangible, and that the true issue was that the signal was a transitory propagating signal. Thus, if CRM = signal per se, and Nuijten held that a physical and tangible signal was non-statutory, then a "physical CRM" or "tangible CRM” covers, under BRI, non-eligible embodiments to a “physical signal” or “tangible signal”.


3.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  
	Claims 15-20 are drawn towards a computer-program product having a computer program or instructions embodied thereon.  Such computer executable programs are functional descriptive material that can constitute statutory products when properly claimed in combination with a non-transitory computer readable medium that allows the functionality of the program to be realized.  However, while the claim defines the program in combination with a “computer program product,” the claim language is not limited to the use of statutory storage media in combination with the program.  Specifically, the disclosure in para 0080 defines “The program code embodying the algorithms and/or methodologies described herein is capable of being individually or collectively distributed as a program product in a variety of different forms”, and further does not explicitly limit computer program product to only a statutory computer readable medium. While the claim does read on at least a statutory embodiment (such as storage device(s), memory), it does not explicitly exclude the combination of the program with the carrier wave, which is not a statutory product.  Since the claimed invention encompasses non-statutory embodiments, the claim is directed towards non-statutory subject matter.
Claims 15-20 as a whole defines a carrier wave, and "[a] transitory, propagating signal ….is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of scope and reach of subject matter patentable under 35 U.S.C § 101; thus, such a signal cannot be patentable subject matter.” (In re Petrus A.C.M. Nutijen; fed Cir, 2006-1371, 9/20/2007). 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. ).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).”

Examiner’s Proposal: A computer-program product comprising a non-transitory computer readable medium storing instructions which, when executed by a computer, cause the computer to:

Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the claim as a whole would be non-statutory.   Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc, as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  
Merely reciting functional descriptive material as residing on a tangible medium is not sufficient.  If the scope of the claimed medium covers media other than “computer readable” media (e.g., “a tangible media”, a “machine-readable media”, etc.), the claim remains non-statutory.  The full scope of the claimed media (regardless of what words applicant chooses) should not fall outside that of a computer readable medium.

4. 	Claims 1-14 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The closest prior arts as cited do not teach “determine an update direction of a meta model (utilizing stochastic gradient respect) with respect to an adversarial loss, and determine a cross-entropy based classification loss in response to the input data and classification; and update a classifier in response to the cross-entropy classification loss utilizing the training data set” as recited in claims 1 and 9, in combination with other claims. Therefore, claims 1 and 9 are allowed. All other claims depending on claims 1 and 9 are allowable at least by dependency on claims 1 and 9.
	Claims 15-20 will be allowable after 35 USC 101 rejection issues have been resolved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        December 9, 2022